Scioto App. No. 13CA3569, 2014-Ohio-4452. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ entry filed November 24, 2014:
“Whether a person who hides evidence of a crime that is unmistakable to him or her commits tampering with evidence in the absence of evidence that a victim or the public would report a crime?”
*1453Pfeifer and O’Donnell, JJ., dissent.
The conflict ease is State v. Cavalier, 2nd Dist. Montgomery No. 24651, 2012-Ohio-1976.
Sua sponte, cause consolidated with 2014-1984, State v. Barry, 4th Dist. Scioto No. 13CA3569, 2014-Ohio-4452.